Citation Nr: 1523021	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.

2. Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus.

3. Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral pes planus.

4. Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to July 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In her April 2012 substantive appeal, the Veteran requested a Board hearing to be held at the VA Central Office in Washington, DC.  The RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in September 2012.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As the Veteran has not requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2014).

In a December 2014 rating decision, the VA Appeals Management Center (AMC) granted an increased disability rating of 30 percent for bilateral pes planus, effective October 2, 2014, and in that same month, the RO granted an earlier effective date of November 4, 2008 (the date of claim), for the 30 percent disability rating.  Because the increased disability rating assigned is not the maximum rating available for this disability, however, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. Throughout the pendency of the appeal, the Veteran's bilateral pes planus was not manifested by marked pronation, extreme tenderness of plantar surfaces, or marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.

2. The probative, competent evidence does not establish that a back disability is causally or etiologically related to active duty or is causally related to or aggravated by the Veteran's service-connected bilateral pes planus.

3. The probative, competent evidence does not establish that a bilateral hip disability is causally or etiologically related to active duty or is causally related to or aggravated by the Veteran's service-connected bilateral pes planus.

4. The probative, competent evidence does not establish that a bilateral knee disability is causally or etiologically related to active duty or is causally related to or aggravated by the Veteran's service-connected bilateral pes planus.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2014).

2. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3. The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).
4. The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A February 2009 letter satisfied the duty to notify provisions with respect to the claims for an increased disability rating, direct service connection, and secondary service connection, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  The Veteran underwent VA examination in November 2009 in connection with her increased rating claim. Pursuant to a May 2014 Board Remand, the Veteran underwent additional VA examination in October 2014 with respect to her increased rating claim and service connection claims.  The record demonstrates that the VA examiners reviewed the relevant medical history and the Veteran's lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the VA examiners provided opinions as to the clinical findings, and the October 2014 VA examiner included adequate rationale with reliance on and citation to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, the Board finds the AMC substantially complied with the Board's Remand directives.  See 38 U.S.C.A. 
§ 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's record has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Disability Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  The factors involved in evaluating and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint; or pain on movement.  Id.; 38 C.F.R. § 4.45.

The RO received the Veteran's increased rating claim in November 2008, and as such, the rating period for consideration on appeal is from November 2007.  38 C.F.R. § 3.400 (2014).  On and after November 4, 2008, the Veteran's service-connected bilateral pes planus is rated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 30 percent disability rating is assigned for severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  For pronounced bilateral flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a 50 percent disability rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Upon review, the Board finds the Veteran's bilateral pes planus does not warrant a disability rating in excess of 30 percent at any time during the pendency of the appeal.  Here, the clinical evidence reflects bilateral pes planus manifested by, at worst, pain on manipulation and use accentuated.  The medical records do not demonstrate findings of marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance.  On VA examination in November 2009, examination of the left foot did not reveal any evidence of painful motion, swelling, tenderness, instability, or weakness.  There was no skin or vascular foot abnormality, no evidence of malunion or nonunion of tarsal or metatarsal bones, no forefoot malalignment, no midfoot malalignment, and no pronation.  The arch was present on non-weight bearing and weight bearing, and there was no pain on manipulation.  With respect to the right foot, the findings were similar except that there was also no evidence of abnormal weight bearing.  A May 2010 VA treatment record shows the Veteran reported bilateral foot pain with flat feet, calluses, and bunions, and a July 2010 VA treatment record shows the Veteran reported bilateral foot pain that was aching and burning.  She had pain with dorsiflexion, plantarflexion, and inversion of the ankle.  VA treatment records dated in July 2011 and September 2011 indicate the Veteran had decreased arches bilaterally but no other gross deformities.  In October 2011, the Veteran had mild pain on palpation to the left medial calcaneal tubercle.  

On VA examination in October 2014, the Veteran had pain accentuated on use and pain on manipulation.  However, there was no swelling on use or characteristic callouses, no extreme tenderness of plantar surfaces, and no objective evidence of marked deformity or marked pronation.  The Veteran's weight-bearing lines did not fall over or medial to the great toe, although bilateral hallux valgus, for which the Veteran is not service-connected, was causing alteration of the weight-bearing line.  There was also no inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  Based on this evidence, the Board finds a disability rating in excess of 30 percent is not warranted at any time on and after November 4, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered whether the Veteran's bilateral pes planus resulted in a level of functional loss greater than that already contemplated by the assigned rating.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45.  In November 2009, the Veteran denied experiencing any flare-ups and reported no limitations in standing.  She had a normal gait, and although the VA examiner found the Veteran's bilateral pes planus significantly affected her occupation due to pain, the record shows the Veteran was employed part-time with no time lost from work during the previous 12-month period.  Further, although the Veteran reported in June 2010 that she could no longer walk one to three miles, she has not asserted that her bilateral pes planus prevented her from securing and maintaining gainful employment.  On VA examination in October 2014, the Veteran reported that flare-ups impacted her functioning but that she could still walk during those times, and the VA examiner found the Veteran's bilateral pes planus resulted in only mild to moderate impairment in physical functioning secondary to pain.  As a result, the Board finds the Veteran's bilateral pes planus did not result in a level of functional loss greater than that already contemplated by the assigned 30 percent disability rating, as it adequately reflects the Veteran's decreased mobility due to pain.  DeLuca, 8 Vet. App. at 206; 38 C.F.R. §§ 4.40, 4.45. 

The Board acknowledges the Veteran's competent lay statements describing her symptoms and their effects on her daily life.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In November 2009, the Veteran reported pain with walking and after getting out of bed; however, she denied flare-ups and limitations on standing.  In June 2010, she reported symptoms of pain, burning, swelling, fatigue, and tiredness upon walking or standing for a limited period of time, and at a July 2011 hearing with a Decision Review Officer she reported callouses and swelling every day when standing or walking.  On VA examination in October 2014, she reported that her feet ached when getting out of bed and when walking but only occasionally swelled up when walking too much.  Here, the Board notes the Veteran did not describe marked pronation, extreme tenderness of the plantar surfaces of her feet, or marked inward displacement and severe spasm of the tendo Achilles on manipulation at any time during the pendency of the appeal, and she consistently stated that her symptoms were improved by orthopedic inserts.  Further, the Board has based the decision on the objective medical evidence, which demonstrates consideration of the Veteran's statements and includes the information necessary to rate the Veteran's disability under the rating criteria.  For these reasons, the Board finds the criteria for a disability rating in excess of 30 percent for bilateral pes planus have not been met at any time on and after November 4, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability rating assigned inadequate.  The Veteran's bilateral pes planus is evaluated as a musculoskeletal disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Code 5276.  During the pendency of the appeal, the Veteran's bilateral pes planus was manifested by pain on manipulation and use accentuated.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned.  An evaluation in excess of that assigned is provided for certain manifestations of that disability, but the medical evidence does not demonstrate that those manifestations are present in this case.  Here, the Board finds the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Total disability rating based on individual unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, although the Veteran has asserted that her service-connected disability affected her occupational abilities, she does not contend that she is totally unemployable as a result of her disability.  Accordingly, the Board concludes that the record does not raise a claim for entitlement to a TDIU.

Service Connection

Service connection may be established for a disability resulting from a disease or injury incurred in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  As degenerative joint disease (or arthritis) is listed as a chronic disease under 38 C.F.R. § 3.309, the provisions of 38 C.F.R. § 3.303(b) are applicable in this case.  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. 
§ 3.310).

Back Disability

The Veteran asserts that she has a back disability that had its onset during active duty.  Alternatively, she contends that a current back disability is related to her service-connected bilateral pes planus.

With respect to a current disability, the November 2009 VA examiner diagnosed lumbar strain, and a November 2011 VA treatment record reflects findings of mild, multilevel degenerative changes in the thoracic spine and lumbosacral spine.  As such, the Board finds the Veteran has established a current disability for service connection purposes.  Concerning an in-service event or injury, an August 1982 service treatment record reflects an assessment of lumbosacral strain secondary to hyperextension/push-ups.  

With respect to a nexus between a current back disability and any in-service injury, the November 2009 VA examiner opined that the Veteran's lumbar strain was less likely as not caused by or a result of the low back strain in service.  The November 2009 VA examiner found that although the Veteran was treated for an acute lumbar strain during service, this condition subsequently resolved without chronicity, as shown by the service medical records and medical records following active duty.  Likewise, the October 2014 VA examiner found the current lumbar strain was not caused by or a result of service.  The October 2014 VA examiner found the back condition shown in August 1982 was acute and transitory, based on the Veteran's return to full, active duty for seven additional years and the silence of the July 1989 discharge examination for symptoms pertaining to a chronic back disability.  The October 2014 VA examiner further opined that the Veteran's current symptoms of back pain, diagnosed as a back strain, were more likely than not due to scoliosis, which was a stand-alone entity neither due to nor aggravated by active military service.  Additionally, the VA examiner noted the Veteran had been diagnosed with scoliosis with degenerative thoracic spondylosis, which was also a separate condition unrelated to the chronic back strain and unrelated to active military service as it was a congenital/developmental condition.  According to the VA examiner, disc degeneration and accompanying arthritis was a common development, with age-related changes present in 40 percent of adults over the age of 35.

Concerning secondary service connection, the October 2014 VA examiner reported that the Veteran's lumbar strain was not caused by or a result of her service-connected bilateral pes planus.  According to the VA examiner, a review of current medical literature was silent for any mechanism by which bilateral pes planus could cause or aggravate a chronic back strain.  The Veteran's previously diagnosed chronic back strain was a stand-alone entity, neither due to nor aggravated by her bilateral pes planus.  Furthermore, her thoracic scoliosis was not due to or aggravated by her service-connected bilateral pes planus, as it was either a congenital or developmental process. 

Upon review, the Board affords the VA examiners' opinions significant probative value.  The record shows the VA examiners reviewed the Veteran's relevant medical history, to include the service treatment records and VA treatment records, and considered the Veteran's statements.  The VA examiners also completed physical examinations and provided opinions as to the clinical findings.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez, 22 Vet. App. 295.  In this case, the VA examiner specifically attributed the Veteran's current back disabilities, to include lumbar strain and thoracic scoliosis, to age and a congenital or developmental process, respectively.

The Board has considered the Veteran's assertions that her current back disability is related to the in-service lumbosacral strain and/or her bilateral pes planus.  However, the Board finds that a layperson without medical training is not qualified to render a medical diagnosis or medical opinion concerning the etiology of a lumbar strain, thoracic scoliosis, or degenerative thoracic spondylosis.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, however, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of these back disabilities.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, a veteran's own conclusion stated in support of her claim that her present disability is secondary to her service-connected disability is not competent evidence as to the issue of medical causation of a back disability.  See 38 C.F.R. § 3.159; see also Grivois v. Brown, 6 Vet. App. 136 (1994).  Thus, a medical opinion is needed to connect one medical condition to another medical condition.  In this case, the probative medical evidence provides a negative opinion concerning a nexus between the Veteran's current back disabilities and service-connected bilateral pes planus.  

Finally, the medical evidence does not reflect a diagnosis of a back disability at the time of separation from service.  In fact, the earliest report of back pain following service does not occur until March 2005, almost 16 years after the Veteran's discharge from service.  As such, the evidence does not indicate that degenerative thoracic spondylosis manifested to a compensable degree within the year following active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Therefore, the Veteran is not entitled to service connection for arthritis on a presumptive basis.  

Moreover, this prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In this respect, the Board also finds the Veteran's statements regarding her post-service symptoms have been inconsistent during the pendency of the appeal.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In November 2005, the Veteran reported that she experienced intermittent upper back pain but associated that pain with reflux.  In her November 2008 claim for service connection, the Veteran asserted that her bilateral pes planus had caused left, right, and middle lumbar problems.  In June 2010, however, she asserted that her in-service back pain had been chronic.  In this respect, the Board finds it pertinent that service treatment records do not reflect any further complaints of back pain following the August 1982 record, and VA treatment records reflect only reports of knee and hip pain prior to March 2005.  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are of little probative value, which renders them insufficient for purposes of establishing entitlement to service connection.  

As such, the Board finds that the preponderance of the evidence is against a grant of service connection for a back disability, to include as secondary to service-connected bilateral pes planus.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Bilateral Hip Disability

The Veteran asserts that she has a bilateral hip disability related to active duty.  Alternatively, she contends that a current bilateral hip disability is related to her service-connected bilateral pes planus.

The November 2009 VA examiner diagnosed degenerative joint disease of the hips, and as such, the Board finds the evidence demonstrates a current disability for purposes of service connection.  As for an in-service injury or event, a September 1985 service treatment record shows findings of small spider varicosities in the medial lower thighs and popliteal area, and an April 1986 service treatment record shows the Veteran reported recurring leg pains.  In March 1988, the Veteran also reported bilateral, upper leg pain. 

With respect to direct service connection, the October 2014 VA examiner opined that the Veteran's degenerative joint disease of the bilateral hips was not caused by or a result of active military service.  The VA examiner specifically noted the service treatment records reflecting reports of recurring leg pains.  However, the VA examiner found it significant that none of the notes revealed any hip-related symptoms, and the rest of the service treatment records were silent for a diagnosis of or treatment for any chronic disability with regard to the hips.  According to the VA examiner, osteoarthritis affected 13.9 percent of adults aged 25 and older and 33.6 percent of those over the age of 65.  The VA examiner found the Veteran's degenerative joint disease of the bilateral hips was consistent with a normal aging process and was a stand-alone entity, neither due to nor aggravated by active military service.  

Concerning the theory of secondary service connection, the October 2014 VA examiner also found the Veteran's degenerative joint disease of the hips was not caused by or a result of her service-connected bilateral pes planus.  According to the VA examiner, current medical literature was silent for any mechanism by which bilateral pes planus could cause or aggravate degenerative osteoarthritis of the hips; rather, the Veteran's degenerative joint disease was consistent with a normal aging process and was neither due to nor aggravated by her bilateral pes planus.

In this case, the only competent medical opinions are the October 2014 VA examiner's opinions, which are negative to the Veteran's claim.  Upon review, the Board affords the VA examiner's opinions highly probative value.  First, the opinions were based on a complete physical evaluation of the Veteran as well as a review of her records.  In addition, the VA examiner specifically commented on the service treatment records and cited to outside medical literature in support of the opinion.  Nieves-Rodriguez, 22 Vet. App. 295.  Again, the Board acknowledges that the Veteran is competent to describe symptoms that she is able to perceive through the use of her senses.  See Layno, 6 Vet. App. at 469-71.  In addition, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection in this case.  However, the Board finds the Veteran's statements regarding her in-service and post-service symptoms have been inconsistent during the pendency of the appeal.  See Caluza, 7 Vet. App. at 511.  First, a September 1995 VA treatment record shows the Veteran denied any symptoms of degenerative joint disease.  In addition, although the Veteran asserted in her initial claim that her hip pain was related to her in-service leg pains, at the July 2011 hearing she reported that she had only experienced problems with her hips for the last ten years.  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are inconsistent and of little probative value.  

Furthermore, the first indication of complaints concerning hip pain is found in a VA treatment record dated June 2000, approximately 11 years following separation from active duty.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense, 1 Vet. App. at 356.  Moreover, this period indicates that osteoarthritis of the hips may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Finally, because the origin or cause of osteoarthritis of the hips is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a bilateral hip disability.  Grottveit, 5 Vet. App. at 93.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Likewise, a veteran's own conclusion stated in support of her claim that her present disability is secondary to her service-connected disability is not competent evidence as to the issue of medical causation of a bilateral hip disability.  See 38 C.F.R. 
§ 3.159; see also Grivois, 6 Vet. App. 136.  

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for a bilateral hip disability, to include as secondary to service-connected bilateral pes planus.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Bilateral Knee Disability

The Veteran asserts that she has a bilateral knee disability related to active duty.  Alternatively, she contends that a current bilateral knee disability is related to her service-connected bilateral pes planus.

With respect to a current disability for service connection purposes, the November 2009 VA examiner diagnosed degenerative joint disease of the knees.  Concerning an in-service injury, an August 1982 service treatment record reflects reports of bilateral patellar pain.  However, the only competent medical opinions of record are negative to the Veteran's direct service connection claim.  The November 2009 VA examiner specifically found that the Veteran's acute knee strain, for which she was treated in service, subsequently resolved without chronicity.  

Likewise, the October 2014 VA examiner found the August 1982 episode was acute in transitory as evidenced by the remainder of the service treatment records, which were silent for a diagnosis of or treatment for a chronic disability with regard to the knees.  In addition, the VA examiner found it significant that the Veteran returned to full, active duty until separation in 1989, and although there was a notation of treatment for recurring leg pains in April 1986, the note was silent for any specific diagnosis, especially concerning the knees.  With regard to the Veteran's current medical diagnosis, recent literature showed that osteoarthritis affected 13.9 percent of adults aged 25 and older and 33.6 percent of those over the age of 65.  According to the VA examiner, the knee was the joint most commonly affected by degenerative arthritis, and the main factor in its development was the aging process.  In addition, the VA examiner noted that there was a substantial, silent interval between the original precipitating event and the Veteran seeking medical care or compensation for the claimed condition.  As such, the VA examiner found the Veteran's degenerative joint disease of the bilateral knees was consistent with the normal aging process and was a stand-alone entity neither due to nor aggravated by active military service.

Similarly, the only competent medical opinion concerning secondary service connection is negative to the Veteran's claim.  The October 2014 VA examiner found the Veteran's degenerative joint disease of the bilateral knees was not caused by or a result of her service-connected bilateral pes planus.  The VA examiner repeated the findings concerning the common etiology of degenerative arthritis as well as the consistency of the Veteran's degenerative joint disease with the normal aging process.  In addition, the VA examiner reported that current medical literature did not provide a mechanism by which bilateral pes planus could cause or aggravate degenerative joint disease of the bilateral knees.  

Upon review, the Board affords the VA examiners' opinions significant probative value.  The record shows the VA examiners reviewed the Veteran's relevant medical history, to include the service treatment records, and considered the Veteran's statements.  The VA examiners also completed physical examinations and provided opinions as to the clinical findings.  In addition, the October 2014 VA examiner provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez, 22 Vet. App. 295.  In this case, the October 2014 VA examiner specifically attributed the Veteran's current knee disability to the normal aging process.

Again, the Board acknowledges that the Veteran is competent to describe the symptoms that she is able to perceive through the use of her senses.  See Layno, 6 Vet. App. at 469-71.  In addition, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Upon review, however, the Board finds the Veteran's statements regarding her in-service and post-service symptoms have been inconsistent during the pendency of the appeal.  See Caluza, 7 Vet. App. at 511.  First, an August 1995 VA treatment record shows the Veteran attributed her right knee pain to being pushed by her brother, while a September 1995 VA treatment record shows the Veteran denied any symptoms of degenerative joint disease.  In June 2010, the Veteran asserted that her in-service knee pain was chronic; however, at the July 2011 hearing she reported that her knee symptoms began seven to eight years after her separation from service, and in November 2011, she stated that her knee pain had existed for a long time.  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are inconsistent and of little probative value.  

Additionally, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of a bilateral knee disability.  Grottveit, 5 Vet. App. at 93.  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  Likewise, a veteran's own conclusion stated in support of her claim that her present bilateral knee disability is secondary to her bilateral pes planus is not competent evidence as to the issue of medical causation of a bilateral knee disability.  See 38 C.F.R. § 3.159; see also Grivois, 6 Vet. App. 136.  

Furthermore, the first report of knee pain is found in a VA treatment record dated August 1995, approximately 6 years following the Veteran's separation from active duty, and the knee pain was attributed to the Veteran being pushed down by her brother.  Although a June 2002 VA treatment record indicates the Veteran had a known history of bilateral knee pain, the medical treatment records do not support complaints regarding the knees prior to 1995.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense, 1 Vet. App. at 356.  Moreover, this period indicates that arthritis of the knees may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus is denied.

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral pes planus, is denied.

Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


